oc OB SY HN O & BS Pw

NN MN YN NW Kw = — —
eo YAW BON | SOB DADE DHS

 

 

BRET O. WHIPPLE, ESQ.
Nevada Bar No. 6168
JUSTICE LAW CENTER
1100 South Tenth Street
Las Vegas, Nevada 89104
(702) 731-0000

Attorney for Plaintiff

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEVADA
LARRY ANGEL MANRIQUEZ,  )
Plaintiff, CASE NO.: 2:18-cv-00863-APG-VCF

VS.

)

) SUBSTITUTION OF ATTORNEYS
LAS VEGAS METROPOLITAN, _ )

)

)

)

)

POLICE DEPARTMENT, ET AL.,
Defendants.

 

Plaintiff LARRY ANGEL MANRIQUEZ hereby substitutes BRET O. WHIPPLE,
ESQ., of the JUSTICE LAW CENTER, 1100 South Tenth Street, Las Vegas, Nevada 89104,
Telephone number 702-731-0000, as attorney of record in place and stead of ALEXIS A.

PLUNKETT.

   

DATED this “Y day of May, 2019.
LARRY ANGEL ys

 

I consent to the above substitution. IV
DATED this £4 day of May, 2019. |
A
feild
{fii

 
CoC Se DH Hh BR ww BH &

PN NM BP NY Rw Nw WK
ce NA HE OH = SOW: BESO TS
h

 

Above substitution accepted.

APPROVED:

DATED this 3'St day of

Submitted by:

JUSTICE LAW CENTER

SET O. WHIPPLE, ESQ.

Nevada Bar #6168
1100 South 10" Street
Las Vegas, NV 89104
Attorney for Plaintiff

 

I am duly admitted to practice in this District.
I am retained in the above-referenced case.

DATED this @‘/ day of May, 2019. _—_——

BRET O. WHIPPLE, ESQ.

May 2019.

 

 

UNITED STATES BISFRICF JUDGE
Majistrate
Itis FURTHER ORDERED that
the status hearing currently
scheduled for June 11, 2019 is
VACATED.

 
